DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 6 & 22 are amended. Claim 19 was previously cancelled. Claims 1-18 & 20-25 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-2, 18 & 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1) in view of Aramata (US 2008/0057385 A1) and Zhao (US 2006/0286459 A1) and evidenced by Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1).
Regarding claims 1-2, 18 & 22, Liu teaches a method of fabricating a metal-ion battery cell comprising anode and cathode electrodes, a separator and an electrolyte as well as a metal-ion battery cell made therefrom, the method comprising:							electrically connecting anode active material particles with an anode current collector to produce the anode electrode, wherein the anode active material particles are capable of storing and releasing metal ions during battery operation (Fig. 14; [0053], [0071] & [0078]);			electrically connecting cathode active material particles with a cathode current collector to produce the cathode electrode, wherein the cathode active material particles are capable of storing and releasing metal ions during battery operation (Fig. 14; [0071] & [0079]);			incorporating a metal-ion additive (SLMP) into the anode or cathode, wherein the metal-ion additive includes additional donor lithium ions at least partially encased by a Li2CO3 shell that prohibits the additional donor lithium ions from being stored and released by the anode and cathode active materials while part of the metal-ion additive ([0069] & [0077]-[0079]);			assembling the battery cell from the anode and cathode electrodes and filling the assembled cell with the electrolyte ([0036], [0054] & [0078]-[0080]);			
Regarding claim 20, Liu as modified by Aramata and Zhao teaches the method of claim 1. Liu further teaches wherein the dissolution of the at least part of the shell of the additional donor ions of the metal-ion additive is separate from a solid electrolyte interphase (SEI) layer reaction which occurs following the dissolution of the shell by consuming the additional donor ions released by the shell ([0012]-[0013], [0067] & [0077]).
Regarding claim 21, Liu as modified by Aramata and Zhao teaches the method of claim 20. Liu further teaches wherein an amount of the additional donor ions in the metal-ion additive is based on an amount of donor ion associated with the SEI reaction ([0061]-[0063] & [0069]-[0070]).
Regarding claim 23, Liu as modified by Aramata and Zhao teaches the method of claim 20. Liu further teaches wherein the metal-ion additive comprises a sacrificial salt such as Li2CO3 making up the shell of the metal-ion additive ([0077]) but does not explicitly teach the sacrificial salt being separate from a primary salt comprised within the electrolyte.				However, one of ordinary skill in the art, before the effective filing date of the present 6, LiBF4, LiClO4, LiAsF6, Li2SiF6, LiOSO2CkF(2k+1) (k is an integer ranging from 1 to 8), and LiPFn[CkF(2k+1)](6-n) (n is an integer ranging from 1 to 5, and k is an integer ranging from 1 to 8), and combinations thereof as evidenced by Onizuka ([0033]-[0036]) which are separate from the sacrificial salt described in Liu.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1), Zhao (US 2006/0286459 A1) and Aramata (US 2008/0057385 A1), as applied to claims 1-2, 18 & 20-23 above, and further in view of Fasching (US 9,112,212 B1).
Regarding claims 3-4, Liu as modified by Aramata and Zhao teaches the method of claim 1 but is silent as to replacing at least a portion of the electrolyte or corresponding electrolyte solvent or electrolyte solvent mixture with another electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture selected for compatibility with a given application for the battery cell wherein the other electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture is selected based on solid electrolyte interphase (SEI) formation characteristics.												Fasching teaches replacing at least a portion of the electrolyte or corresponding electrolyte solvent or electrolyte solvent mixture with another electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture selected for compatibility with a given application for the battery cell wherein the other electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture is selected based on solid electrolyte interphase (SEI) formation .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1), Zhao (US 2006/0286459 A1), Aramata (US 2008/0057385 A1) and Fasching (US 9,112,212 B1), as applied to claims 1-4, 18 & 20-23 above, and further in view of Vaughey (US 2010/0040955 A1).
Regarding claim 5, Liu as modified by Aramata, Zhao and Fasching teaches the method of claim 3 but does not explicitly teach the other electrolyte or corresponding electrolyte solvent or solvent electrolyte mixture being selected based on cost and performance tradeoff characteristics that are offset by the additional donor ions.							However, the selection of electrolytes for lithium ion batteries is dependent, among many other factors, including cost and performance as taught by Vaughey ([0006]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to select an electrolyte such that the cost and performance are both optimized.

Claims 6-7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1) in view of Aramata (US 2008/0057385 A1) and Zhao (US 2006/0286459 A1)  and evidenced by Onizuka (WO 2013069064 A1 hereinafter, using as a translation, corresponding US 2014/0329151 A1) and Hirowtari (US 2015/0303513 A1).
Regarding claims 6-7 & 10, Liu teaches a method of fabricating a metal-ion battery cell comprising anode and cathode electrodes, a separator and an electrolyte as well as a metal-ion battery cell made therefrom, the method comprising:							electrically connecting anode active material particles with an anode current collector to produce the anode electrode, wherein the anode active material particles are capable of storing and releasing metal ions during battery operation (Fig. 14; [0053], [0071] & [0078]);			electrically connecting cathode active material particles with a cathode current collector to produce the cathode electrode, wherein the cathode active material particles are capable of storing and releasing metal ions during battery operation (Fig. 14; [0071] & [0079]);			incorporating a metal-ion additive (SLMP) into the anode or cathode, wherein the metal-ion additive includes additional donor lithium ions at least partially encased by a Li2CO3 shell that prohibits the additional donor lithium ions from being stored and released by the anode and cathode active materials while part of the metal-ion additive ([0069] & [0077]-[0079]);			assembling the battery cell from the anode and cathode electrodes and filling the assembled cell with the electrolyte ([0036], [0054] & [0078]-[0080]);				applying an activation potential to the anode or cathode electrodes to decompose or dissolve at least part of the metal-ion additive, wherein the dissolution of the at least part of the 6, LiBF4, LiClO4, LiAsF6, Li2SiF6, LiOSO2CkF(2k+1) (k is an integer ranging from 1 to 8), and LiPFn[CkF(2k+1)](6-n) (n is an integer ranging from 1 to 5, and k is an integer ranging from 1 to 8), and combinations thereof as evidenced by Onizuka ([0033]-[0036]) which are separate from the sacrificial salt (i.e lithium carbonate) disclosed in Liu.					Moreover, one of ordinary skill in the art readily understands that the primary salts described in the electrolyte of Onizuka decompose at a potential of 6.0 V or greater as evidenced by Hirowtari ([0094]-[0097] & [0113]) which is significantly greater than the decomposition potential of lithium carbonate which occurs at above 4.0 V ([0077]). Therefore, the primary salt .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1), Zhao (US 2006/0286459 A1) and Aramata (US 2008/0057385 A1), as applied to claims 6-7 & 10 above, and further in view of Kim (US 2012/0135318 A1).
Regarding claim 9, Liu as modified by Aramata and Zhao teaches the method of claim 6, as shown above, but is silent as to the sacrificial salt being incorporated both in an amount selected based on a quantity of additional donor ions associated with solid electrolyte interphase (SEI) layer formation on the anode electrode and the specific capacity of the sacrificial salt.		Kim teaches lithium-ion battery comprising a cathode comprising a metal-ion additive including a sacrificial salt such as Li2S ([0010]-[0013] & [0028]-[0031]).				It would have been obvious to one of ordinary skill in the art, at the time of the invention, to incorporate a sacrificial salt such as Li2S into the cathode electrode in order to compensate for capacity deterioration due to generation of the irreversible material generated from the irreversible reaction of lithium during the initial charge and discharge as taught by Kim ([0028]). Thus, one of ordinary skill in the art would deduce that lithium ions from Li2S would dope the anode electrode with the additional donor Li ions of the sacrificial salt during the initial charge of the battery of Liu where lithium ions initially associated with the cathode electrode are transferred to the anode electrode for subsequent discharge. Kim further teaches Li2S being incorporated in an amount selected based on a quantity of additional donor ions associated with solid electrolyte interphase (SEI) layer formation on the anode electrode and the specific capacity of Li2S ([0029]-[0031] & [0058]-[0062]).

Claims 11-16 & 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1), Zhao (US 2006/0286459 A1) and Aramata (US 2008/0057385 A1), as applied to claims 1-2, 6-7, 10, 18 & 20-23 above, and further in view of Kim (US 2012/0135318 A1).
Regarding claims 11 & 16, Liu as modified by Aramata and Zhao teaches the method of claim 1 but is silent as to the metal ion additive comprising an active material additive and wherein the incorporating further comprises incorporating the active material additive into the cathode electrode and the applying comprises extracting the additional donor metal ions from the active material additive to dope the anode electrode with the additional donor metal ions.			Kim teaches lithium-ion battery comprising a cathode comprising cathode active material particles and metal-ion additive comprising an active material additive such as Li2S ([0010]-[0013] & [0028]-[0031]).										It would have been obvious to one of ordinary skill in the art, at the time of the invention, to incorporate a metal-ion additive comprising an active material additive such as Li2S into the cathode electrode in order to compensate for capacity deterioration due to generation of the irreversible material generated from the irreversible reaction of lithium during the initial charge and discharge as taught by Kim ([0028]). Thus, one of ordinary skill in the art would deduce that lithium ions from the metal-ion additive such as Li2S would dope the anode electrode with the additional donor Li ions of the metal-ion additive during the initial charge of the battery of Liu where lithium ions initially associated with the cathode electrode are transferred to the anode electrode for subsequent discharge. 
Regarding claim 12, Liu as modified Aramata, Zhao and Kim teaches the method of claim 11. Kim further teaches the metal-ion additive being incorporated with a lithium metal composite oxide cathode active material in the cathode electrode ([0034]). It is noted that Liu teaches substantially the same type of lithium metal composite oxide cathode active materials ([0071] & [0079]) as Kim. Nonetheless, since the cathode active material of the present invention is similarly a lithium manganese nickel cobalt oxide (i.e lithium metal composite 2S taught by Kim to inherently have the same properties (i.e a 10% higher volumetric capacity than the lithium metal composite oxide of Liu. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Regarding claim 13, Liu as modified by Aramata, Zhao and Kim teaches Li2S as a metal-ion additive as shown above. The instant invention discloses that Li2S is stable against dry air ([0089]). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See MPEP 2112.01 II. Thus, the limitation of claim 13 would have been an inherent feature in the invention of modified Liu.
Regarding claim 14, Liu as modified by Aramata, Zhao and Kim teaches the method of claim 11. Kim further teaches Li2S being incorporated in an amount selected based on a quantity of additional donor ions associated with solid electrolyte interphase (SEI) layer formation on the anode electrode and the specific capacity of Li2S ([0029]-[0031] & [0058]-[0062]).   
Regarding claim 15, Liu as modified by Aramata, Zhao and Kim teaches Li2S as an active material active material additive as shown above. The instant invention discloses that Li2S is not involved in storing and releasing metal ions during regular cell operation ([0089])."Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)”. See 
Regarding claims 24-25, Liu as modified by Aramata and Zhao teaches the metal-ion battery cell of claim 22 where Kim teaches Li2S as an active material additive in the cathode as noted in the above rejection of claim 11.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2014/0227432 A1 hereinafter, using as a translation, corresponding WO 2013/052916 A1), Zhao (US 2006/0286459 A1) and Aramata (US 2008/0057385 A1), as applied to claims 1-2, 18 & 20-23 above, and further in view of Cojocaru (WO 2014/195324 A2).
Regarding claim 17, Liu as modified by Aramata and Zhao teaches the method of claim 1 but is silent as to the cathode active material particles, the anode active material particles, or the metal-ion additives being encapsulated by metal shells permeable to Li ions.			Cojocaru teaches a metal-ion battery having a core silicon anode active material particle encapsulated by a metallic shell (Abstract, [0015] & [0025]).						It would have been obvious to one of ordinary skill in the art, at the time of the invention, to employ a silicon active material particle encapsulated by a metallic shell in Liu’s anode in order to obtain a lithium secondary battery with excellent properties and superior structural stability during charge-discharge cycling as taught by Cojocaru ([0016]).   

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Liu, does not fairly teach or suggest incorporating the metal-ion additive comprising a sacrificial salt in an electrolyte comprising a primary salt, separate from the sacrificial salt of the metal-ion additive, wherein the primary salt is protected against decomposition from the applied potential and the applied potential induces decomposition of the sacrificial salt.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 & 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to claims 1-2, 6 & 22 has prompted new grounds of rejection as presented above. As instantly claimed, claims 1, 6 & 22 are found to be obvious over the combined teachings of Liu, Zhao and Aramata and further evidenced by Hirowtari and Onizuka.					Thus, in view of the foregoing, claims 1-7, 9-18 & 20-25 stand rejected.				



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727